EXHIBIT 10.24



GAP, INC.
DEFERRED COMPENSATION PLAN
(Originally Effective January 1, 2006)
(As Amended and Restated Effective November 17, 2015)





--------------------------------------------------------------------------------



TABLE OF CONTENTS
PAGE
SECTION 1    INTRODUCTION                        1
1.1
Purpose                             1

1.2
Effective Date; Plan Year                    1

1.3
Plan Administration                        1

1.4
Unfunded Nature of Plan                    2

SECTION 2    DEFINITIONS                        3
2.1
Account                            3

2.2
Accounting Date                        3

2.3
Beneficiary                            3

2.4
Board                                3

2.5
Bonus                                3

2.6
Bonus Deferrals                        3

2.7
Code                                3

2.8
Committee                            3

2.9
Company                            4

2.10
Compensation                            4

2.11
Compensation Committee                    4

2.12
Compensation Deferrals                    4

2.13
Continuous Service                        4

2.14
Effective Date                            4

2.15
Eligible Individual                        5

2.16
Employee                            5

2.17
Employer                            5

2.18
ERISA                                5

2.19
Gap Stock Fund                        5

2.20
Investment Funds                        5

2.21
Matching Contributions                    6

2.22
Participant                            6

2.23
Plan                                6

2.24
Plan Year/Plan Year Quarter/Fiscal Year            6

2.25
Retirement                            6

2.26
Social Security Taxable Wage Base                6

2.27
Spouse                                6

2.28
Termination Date                        6

2.29
Other Definitions                        7

SECTION 3    ELIGIBILITY AND PARTICIPATION            8
3.1
Initial Eligibility                        8

3.2
Cessation of Participation                    8

3.3
Eligibility for Matching Contributions            8





--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
PAGE
SECTION 4    DEFERRALS AND CONTRIBUTIONS            9
4.1
Compensation Deferrals                    9

4.2
Bonus Deferrals                        10

4.3
Matching Contributions                    11

4.4
No Election Changes During Plan Year            11

4.5
Crediting of Deferrals                        11

4.6
Reduction of Deferrals or Contributions            12

SECTION 5    NOTIONAL INVESTMENTS                13
5.1
Investment Funds                        13

5.2
Investment Fund Elections                    13

5.3
Investment Fund Transfers                    13

SECTION 6    ACCOUNTING                        15
6.1
Individual Accounts                        15

6.2
Adjustment of Accounts                    15

6.3
Accounting Methods                        15

6.4
Statement of Account                        16

SECTION 7    VESTING                            17
SECTION 8    FUNDING                            18
SECTION 9    DISTRIBUTION OF ACCOUNTS                19
9.1
Distribution of Accounts Prior to Retirement Date        19

9.2
Distribution of Accounts After Retirement Date        20

9.3
Key Employees                        21

9.4
Mandatory Cash-Outs of Small Amounts            21

9.5
Designation of Beneficiary                    21

9.6
Reemployment                        22

9.7
Special Distribution Rules                    22

SECTION 10    GENERAL PROVISIONS                    24
10.1
Interests Not Transferable                    24

10.2
Employment Rights                        24

10.3
Litigation by Participants or Other Persons            24

10.4
Evidence                            24

10.5
Waiver of Notice                        24

10.6
Controlling Law                        24

10.7
Statutory References                        25

10.8
Severability                            25

10.9
Action by the Company, the Employers or the Committee    25

10.10
Headings and Captions                    25

10.11
Gender and Number                        25



-ii-




--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)
PAGE
10.12
Examination of Documents                    25

10.13
Elections                            25

10.14
Manner of Delivery                        26

10.15
Facility of Payment                        26

10.16
Missing Persons                        26

10.17
Recovery of Benefits                        27

10.18
Effect on Other Benefits                    27

10.19
Tax and Legal Effects                        27

SECTION 11    PLAN ADMINISTRATION                    28
11.1
Establishment of Committee                    28

11.2
Committee General Powers, Rights, and Duties        28

11.3
Interested Committee Member                29

11.4
Compensation and Expenses                    29

11.5
Information Required by Company                29

11.6
Uniform Application of Rules                    30

11.7
Review of Benefit Determinations                30

11.8
Company’s Decision Final                    30

SECTION 12    AMENDMENT AND TERMINATION            31
















































-iii-






--------------------------------------------------------------------------------











GAP, INC.
DEFERRED COMPENSATION PLAN


(Originally Effective January 1, 2006)
(As Amended and Restated Effective November 17, 2015)
SECTION 1 INTRODUCTION
1.1
Purpose

The Gap, Inc. (the “Company”) has established Gap, Inc. Deferred Compensation
Plan (the “Plan”), to provide certain supplemental benefits to a select group of
management employees of the Employers under the Plan, and to non-employee
members of the Board of Directors of the Company, who contribute materially to
the continued growth, development, and future success of the Employers.
The Plan is intended to comply with the American Jobs Creation Act of 2004, Code
Section 409A, and related guidance. Accordingly, the provisions of the Plan
shall be applied, construed and administered in compliance with the applicable
requirements of Code Section 409A and the Treasury Regulations thereunder. In
addition, should there arise any ambiguity as to whether any provisions of this
Plan would contravene one or more applicable requirements or limitations of Code
Section 409A, such provisions shall be interpreted, administered and applied in
a manner that complies with the applicable requirements of Code Section 409A and
the Treasury Regulations thereunder. For purposes of Code Section 409A, all
payments to be made on account of termination of employment shall only be made
upon of a “separation from service” under Code Section 409A and the Treasury
Regulations thereunder. Payments under the Plan shall be paid on a permissible
payment event in a manner that complies with Code Section 409A and the Treasury
Regulations thereunder. In no event shall a Participant, directly or indirectly,
designate the calendar year of payment.
The Plan is intended to constitute an account balance plan (as defined in IRS
Notice 2005-1, Q&A-9).
1.2
Effective Date; Plan Year

The Plan is hereby effective January 1, 2006, except as otherwise set forth
herein. The Plan is administered on the basis of a Plan Year, as defined in
subsection 2.24.
1.3
Plan Administration

The Company shall be the administrator (as that term is defined in Section
3(16)(A) of ERISA) of the Plan and shall be responsible for the administration
of the Plan; provided, however, the Company may delegate all or any part of its
powers, rights and duties under the Plan to such person or persons as it may
deem advisable. Any notice or document relating to the Plan which is to be filed
with the Company may be delivered, or mailed by registered or certified




--------------------------------------------------------------------------------



mail, postage pre-paid, to the Company, or to any designated Company
representative, in care of the Company, at its principal office.
1.4
Unfunded Nature of Plan

The Plan is an unfunded, nonqualified deferred compensation plan that is
intended to qualify for the exemptions provided in Sections 201, 301, and 401 of
ERISA. Participants (and their Beneficiaries) shall have only those rights to
payments as set forth in the Plan and shall be considered general, unsecured
creditors of the Employers with respect to any such rights.










































-2-




--------------------------------------------------------------------------------



SECTION 2 DEFINITIONS
2.1
Account

“Account” means all notional accounts and subaccounts maintained for a
Participant in order to reflect his interest under the Plan, as described in
Section 6.
2.2
Accounting Date

“Accounting Date” means each day designated by the Company as of which the value
of an Investment Fund is adjusted for notional deferrals, contributions,
distributions, gains, losses, or expenses. To the extent not otherwise
designated by the Committee, each Investment Fund will be valued as of each day
on which the New York Stock Exchange is open for trading.
2.3
Beneficiary

“Beneficiary” means the person or persons to whom a deceased Participant’s
benefits are payable under subsection 9.5.
2.4
Board

“Board” means the Board of Directors of the Company, as from time to time
constituted.
2.5
Bonus

“Bonus” means an award of cash contingent upon the achievement of specified
performance goals and payable to an Employee in a given year, with respect to
the immediately preceding bonus performance period. “Sign-on Bonus” means an
award of cash payable to the Employee upon or within a short period of time
after date of hire, as determined in accordance with the Company’s compensation
policies.
2.6
Bonus Deferrals

“Bonus Deferrals” means the amounts credited to a Participant’s Bonus Deferral
Account pursuant to the Participant’s election made in accordance with
subsection 4.2.
2.7
Code

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing, or superseding such section.
2.8
Committee

“Committee” means the US Savings Plan Investment Committee of the Company, as
described in Section 11.


-3-




--------------------------------------------------------------------------------





2.9
Company

“Company” means The Gap, Inc. or any successor organization or entity that
assumes the Plan.
2.10
Compensation

With respect to any Participant who is an Employee, “Compensation” means the
Participant’s total remuneration from the Employer while the Participant is an
Eligible Individual which, absent a deferral election under the Plan, would have
otherwise been received by the Employee in the taxable year (excluding bonuses
and taxable and nontaxable fringe benefits, and excluding overtime and
commission payments; provided, however, that Compensation shall include vacation
pay and vacation payouts, and all amounts contributed by an Employer pursuant to
a salary reduction agreement which are not includable in the Employee's gross
income under sections 125, 132(f), or 402(e)(3) of the Code) payable for pay
periods commencing on or after the Effective Date; provided, however, that
Compensation shall be determined for these purposes without regard to the dollar
limitations in effect for qualified plans under Section 401(a)(17) of the Code.
With respect to any Participant who is a non-employee member of the Board,
“Compensation” means all cash remuneration which, absent a deferral election
under the Plan, would have otherwise been received by the Board member in the
taxable year, payable (for Fiscal Year quarters commencing after the Effective
Date) to the Board member for service on the Board and on Board committees,
including any cash payable for attendance at Board meetings and Board committee
meetings, but not including any amounts constituting reimbursements of expenses
to Board members.
2.11
Compensation Committee

“Compensation Committee” means the Compensation and Management Development
Committee of the Company.
2.12
Compensation Deferrals

“Compensation Deferrals” means the amounts credited to a Participant’s
Compensation Deferral Account pursuant to the Participant’s election made in
accordance with subsection 4.1.
2.13
Continuous Service

The term “Continuous Service” shall have the meaning assigned to such term in
the GapShare 401(k) Plan.
2.14
Effective Date

“Effective Date” means January 1, 2006.






-4-




--------------------------------------------------------------------------------





2.15
Eligible Individual

“Eligible Individual” means each non-employee member of the Board or Employee of
an Employer who satisfies the requirements set forth in Section 3. With respect
to Employees, “Eligible Individual” does not include any Employee who is
employed in a country other than the United States of America (“U.S.”) unless
he: (i) has been temporarily transferred to employment with the Employers in a
non-U.S. country; (ii) is a citizen or resident alien of the U.S. at the time of
the transfer; and (iii) remains on the U.S. payroll.
2.16
Employee

“Employee” means a person who is employed by an Employer, is on the Employer’s
regular payroll, and is treated and/or classified by the Employer as a common
law employee for purposes of wage withholding for Federal income taxes. If a
person is not considered to be an Employee of the Employer in accordance with
the preceding sentence, a subsequent determination by the Employer, any
governmental agency, or a court that the person is a common law employee of the
Employer, even if such determination is applicable to prior years, will not have
a retroactive effect for purposes of eligibility to participate in the Plan.
2.17
Employer

“Employer” means The Gap, Inc. and any affiliate or subsidiary of the Company as
defined in Subsections 414(b) and (c) of the Code that has adopted the Plan on
behalf of its Eligible Individuals with the consent of the Company.
2.18
ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Reference to a specific section of ERISA shall include such section, any valid
regulation promulgated thereunder, and any comparable provision of any future
legislation amending, supplementing, or superseding such section.
2.19
Gap Stock Fund

“Gap Stock Fund” means an Investment Fund offered under the Plan having a
notional investment return based on the performance of the common stock of the
Company, in accordance with rules and procedures established by the Committee.
Effective January 1, 2009, the Gap Stock Fund shall be frozen and no new
notional investments shall be made to the Gap Stock fund after December 31,
2008. Effective January 1, 2009, a Participant shall not be permitted to elect
to transfer additional amounts into the Gap Stock Fund. The Gap Stock Fund shall
be liquidated on March 2, 2009.
2.20
Investment Funds

“Investment Funds” means the notional funds or other investment vehicles
designated pursuant to subsection 5.1.
-5-




--------------------------------------------------------------------------------





2.21
Matching Contributions

“Matching Contributions” means the amounts credited to a Participant’s Matching
Contribution Account under the Plan by the Employer, in accordance with
subsection 4.3.
2.22
Participant

“Participant” means an Eligible Individual who meets the requirements of Section
3 and elects to make Compensation Deferrals pursuant to Section 4. By becoming a
Participant and making deferrals under this Plan, each Participant agrees to be
bound by the provisions of the Plan and the determinations of the Company and
the Committee hereunder.
2.23
Plan

“Plan” means the Gap Inc. Deferred Compensation Plan, as set forth in this
instrument and as hereafter amended from time to time.
2.24
Plan Year/Plan Year Quarter/Fiscal Year

“Plan Year” means each 12-month period beginning January 1 and ending the
following December 31. “Plan Year Quarter” means each three-month period ending
March 31, June 30, September 30 and December 31. “Fiscal Year” means the fiscal
year of the Company.
2.25
Retirement

“Retirement” for purposes of this Plan means, with respect to an Employee
Participant, the Participant’s separation from service (within the meaning of
Section 409A of the Code and the regulations, notices and other guidance
thereunder) with the Employers, the Company and any subsidiary or affiliate of
the Company as defined in Sections 414(b) and (c) of the Code after attaining
age 50, and, with respect to a non-employee Board member Participant, the
Participant’s resignation or removal from the Board after attaining age 50.
2.26
Social Security Taxable Wage Base

“Social Security Taxable Wage Base” means the maximum amount of earnings subject
to payroll taxes in a given year, as announced annually by the Social Security
Administration.
2.27
Spouse

“Spouse” means the person to whom a Participant is legally married under
applicable state law at the earlier of the date of the Participant’s death or
the date payment of the Participant’s benefits commenced and who is living on
the date of the Participant’s death.
2.28
Termination Date

“Termination Date” means, with respect to an Employee Participant, the date on
which the Participant has a separation from service (within the meaning of
Section 409A of the Code
-6-




--------------------------------------------------------------------------------



and the regulations, notices and other guidance thereunder, including death)
with the Employers, the Company and any subsidiary or affiliate of the Company,
and, with respect to a non-employee Board member Participant, the date on which
the Board member resigns, is removed or otherwise terminates service on the
Board (including death). The date that an Employee’s performance of services for
all the Employers is reduced to a level of less than 20% of the average level of
services performed in the preceding 36-month period, shall be considered a
Termination Date, and the performance of services at a level of 50% or more of
the average level of services performed in the preceding 36-month period shall
not be considered a Termination Date.
2.29
Other Definitions

Other defined terms used in the Plan shall have the meanings given such terms
elsewhere in the Plan.






































-7-




--------------------------------------------------------------------------------



SECTION 3 ELIGIBILITY AND PARTICIPATION
3.1
Initial Eligibility

For each Plan Year, each (a) Employee of an Employer who is employed at the
level of “director” or higher (as determined by the Company) and who has
Compensation greater than 150% of the Social Security Taxable Wage Base for the
prior Plan Year, and (b) non-employee member of the Board shall be an Eligible
Individual eligible to participate in the Plan while he is determined by the
Company to satisfy the criteria described in (a) immediately preceding, who is
eligible to participate in the Plan by making a deferral election pursuant to
Section 4. An Eligible Individual’s eligibility for any Plan Year shall be
determined as of November 1 of the preceding Plan Year, based on the Eligible
Individual’s position and Compensation, and on the Social Security Taxable Wage
Base in effect on that November 1 date.
With respect to an Employee who first becomes an Eligible Individual (by virtue
of a promotion, Compensation increase, commencement of employment with the
Employers, or any other reason), the determination of such eligibility shall be
based on the Employee’s position and Compensation in effect on the date of such
initial eligibility, but shall be based on the Social Security Taxable Wage Base
in effect during the preceding Plan Year.
Each Eligible Individual’s decision to become a Participant shall be entirely
voluntary. An Eligible Individual who makes a deferral election pursuant to
Section 4 shall become a Participant in the Plan.
3.2
Cessation of Participation

If a Participant ceases to be an Eligible Individual, no further Compensation
Deferrals, Bonus Deferrals (if applicable) or Matching Contributions (if
applicable) shall be credited to the Participant’s Accounts after the end of the
Plan Year following the date the Participant ceases to be eligible, unless he is
again determined to be an Eligible Individual, but the balance credited to his
Accounts shall continue to be adjusted for notional investment gains and losses
under the terms of the Plan and shall be distributed to him at the time and
manner set forth in Section 9. An Employee or Board member shall cease to be a
Participant after his Termination Date or other loss of eligibility as soon as
his entire Account balance has been distributed.
3.3
Eligibility for Matching Contributions

An Employee Participant who has satisfied the length-of-service requirements
necessary to become an “Eligible Employee” under the GapShare 401(k) Plan, and
who has made a Compensation Deferral election pursuant to subsection 4.1 herein,
shall be eligible to receive Matching Contributions described in subsection 4.3.








-8-




--------------------------------------------------------------------------------



SECTION 4 DEFERRALS AND CONTRIBUTIONS
4.1
Compensation Deferrals

Each Plan Year, an Eligible Individual may elect to defer receipt (in increments
of one percent) of up to 75 percent (with respect to Employee Eligible
Individuals) or 100 percent (with respect to non-employee Board member Eligible
Individuals) of his Compensation (or such other percentages as determined by the
Company) earned with respect to pay periods beginning on and after the effective
date of the election (or, in the case of non-employee Board member Eligible
Individuals, Compensation earned with respect to Fiscal Year quarters beginning
on and after the effective date of the election); provided, however, that
Compensation earned prior to the date the Participant satisfies the eligibility
requirements of Section 3 shall not be eligible for deferral under this Plan. In
the case of an Employee, or non-employee Board member who is rehired (or who
recommences Board Service) after having previously been an Eligible Individual,
the phrase “first becomes an Eligible Individual” in the first sentence of the
preceding paragraph shall be interpreted to apply only where the Eligible
Individual is rehired (or recommences Board Service or recommences providing
services to an Employer) at least 24 months after his last day as a previously
Eligible Individual prior to again becoming such an Eligible Individual. In all
other cases such rehired Employee or Board Member may not elect to make
Compensation Deferrals until the next date determined by the Company with
respect to Compensation earned after the following January 1. Similarly, in the
case of an Employee who recommences status as an Eligible Individual for any
other reason after having previously lost his status as an Eligible Individual
(due to Compensation fluctuations, transfer from an ineligible location or job
classification, or otherwise), the phrase “first becomes an Eligible Individual”
shall be interpreted to apply only where the Eligible Individual regains his
status as an Eligible Individual at least 24 months after his last day as a
previously Eligible Individual prior to again becoming such an Eligible
Individual. In all other cases such Re-Eligible Participant may not elect to
make Compensation Deferrals until the next date determined by the Company with
respect to Compensation earned after the following January 1. Except as
otherwise provided in this subsection, a Participant’s deferral election for a
Plan Year under this subsection must be made not later than December 31 of the
preceding Plan year with respect to Compensation earned during the first payroll
period of the next calendar year (considered for purposes of the Plan to be the
payroll period containing December 31 of the prior year) or, in the case of
Board Members, Compensation earned in fiscal year quarters beginning on and
after January 1 of the following calendar year. An Employee or non-employee
Board member who first becomes an Eligible Individual after the Effective Date
(by virtue of a promotion, Compensation increase, commencement of employment
with the Employers, commencement of Board service, or any other reason) shall be
provided enrollment documents (including deferral election forms) with respect
to his Compensation as soon as administratively feasible following such initial
eligibility. Such Eligible Individual shall be permitted to defer his
Compensation earned in the pay period (as soon as administratively practicable)
(or, in the case of non-employee Board members, his Compensation earned in the
Fiscal Year quarter) that begins following receipt of his properly completed
election forms by the Company or its designee. Any such deferral election under
this subsection must be made within 30 days of the date the Employee or Board
Member first becomes an Eligible Individual; provided, however, that the date
that an Employee or Board Member first becomes Eligible for the Plan shall be
determined based on proper notification of the Employee or Board


-9-




--------------------------------------------------------------------------------



Member by the Company in accordance with procedures determined by the Company.
If an Eligible Individual does not elect to make Compensation Deferrals during
that initial 30-day period, he may not elect to make Compensation Deferrals
until the next date determined by the Company with respect to Compensation
earned after the following January 1 (or, in the case of non-employee Board
members, with respect to Compensation earned in the Fiscal Year quarter
beginning after the following January 1).
An election to make Compensation Deferrals under this subsection 4.1 shall be
irrevocable, and shall remain in effect for Compensation earned during the last
payroll period ending on or before December 30 of the calendar year to which the
election applies while the Participant is an Eligible Individual (or, in the
case of non-Employee Board members, for Compensation earned through the Fiscal
Year quarter that ends on or after December 31 of the calendar year to which the
election applies). If a Participant fails to make a Compensation Deferral
election for a given Plan Year, such Participant’s Compensation Deferral
election for that Plan Year shall be deemed to be zero.
4.2
Bonus Deferrals

Each Plan Year, an Eligible Individual who is an Employee may elect to defer
receipt (in increments of one percent) of up to 90 percent (or such other
percentage as determined by the Company) of his Bonus for the next following
Bonus “performance period” (generally a period of six months or longer, in which
the Employee performs the services forming the basis for the Bonus) that begins
in the Plan Year following the Plan Year of the Employee’s election. A
Participant’s Bonus deferral election with respect to a Plan Year must be made
at a time and in a manner determined by the Company, in its sole discretion, but
in no event shall the deferral election be made later than December 31 of the
preceding Plan Year. Notwithstanding the foregoing, effective January 1, 2008,
an Employee who first becomes an Eligible Individual during a Plan Year by
virtue of commencement of employment with the Employers shall be permitted to
make a Bonus Deferral election to defer receipt of up to 90 percent (or such
other amount as determined by the Company) of his Bonus (other than his Sign-on
Bonus) into the Plan, but only if he makes such election within 30 days of first
becoming an Eligible Individual. In case such Bonus Deferral election in the
first year of eligibility described in the preceding sentence is made after the
beginning of the Bonus performance period, the Bonus Deferral election will
apply only to the portion of the Bonus equal to the total amount of the Bonus
for the performance period multiplied by the ratio of the number of days
remaining in the performance period after the effective date of the Bonus
Deferral election over the total number of days in the performance period. If an
Eligible Individual does not elect to make a Bonus Deferral election during that
initial 30-day period, he may not later elect to make an election for that
performance period under this subsection. Notwithstanding the foregoing, an
Employee who first becomes an Eligible Individual by virtue of commencement of
employment with the Employers and who is eligible to receive a Sign-on Bonus
shall be permitted to defer receipt of up to 90 percent (or such other amount as
determined by the Company) of his Sign-on Bonus into the Plan, but only if he
makes such election within 30 days of the date he first becomes an Eligible
Individual. In the event that a Participant’s Sign-on Bonus is revoked,
rescinded or forfeited in accordance with






-10-




--------------------------------------------------------------------------------



rules established by the Company, any amount of such Sign-on Bonus deferred into
the Plan, adjusted for any notional earnings or losses thereon, shall be
forfeited from such Participant’s Account, and shall be applied to offset the
Employers’ Matching Contributions required in succeeding Plan Years or shall be
returned to the applicable Employer, at the Company’s discretion. The Company
may establish procedures to limit the Investment Fund options available to a
Participant with respect to Sign-on Bonus deferrals.
An election to make Bonus Deferrals under this subsection 4.2 shall be
irrevocable and shall remain in effect through the end of the applicable Bonus
performance period. If a Participant fails to make a Bonus Deferral election for
a given Plan Year, such Participant’s Bonus Deferral election for that Plan Year
shall be deemed to be zero.
4.3
Matching Contributions

Matching Contributions shall be credited to the Matching Contribution Accounts
of Employee Participants who have satisfied the requirements of subsection 3.3
and in accordance with the requirements of this subsection 4.3. The amount of
any such Matching Contribution with respect to a Participant shall be equal to
the Participant’s Compensation Deferrals, but in no event greater than 4% of
such amount of the Participant’s Compensation (earned while the Participant
satisfies the eligibility requirements under Section 3 of the Plan and under the
GapShare 401(k) Plan) that exceeds the annual compensation limits provided under
Code Section 401(a)(17) ($265,000 in 2015).
Any Matching Contributions made on behalf of Employee Participants under this
Plan shall be credited to such Employee Participants’ Matching Contribution
Accounts on an annual basis, as soon as administratively feasible after December
31 of the Plan Year, but only with respect to Employee Participants employed by
an Employer on the last day of the applicable Plan Year. Notwithstanding the
foregoing, effective September 1, 2011, Matching Contributions will also be
payable as described in this subsection 4.3 to Participants not employed on the
last day of the applicable Plan Year if, as of that date, the Participant is on
an Employer’s payroll pursuant to a severance pay arrangement, or the
Participant retired from service from the Employers in the applicable Plan Year
after attaining age sixty (60) with five (5) years of Continuous Service.
4.4
No Election Changes During Plan Year

A Participant shall not be permitted to change or revoke his deferral elections.
If a Participant’s status changes such that he becomes ineligible for the Plan
during a Plan Year, the Participant’s deferrals under the Plan shall continue
through the end of such Plan Year, as described in subsection 3.2.
4.5
Crediting of Deferrals

The amount of deferrals pursuant to subsections 4.1 and 4.2 shall be credited to
the Participant’s Accounts as of a date not later than 15 business days after
the date on which the amount (but for the deferral) otherwise would have been
paid to the Participant.




-11-




--------------------------------------------------------------------------------





4.6
Reduction of Deferrals or Contributions

Any deferrals or contributions to be credited to a Participant’s Account under
this Section may be reduced by an amount equal to the Federal or state income,
payroll, or other taxes required to be withheld on such deferrals or
contributions or to satisfy any necessary employee welfare plan contributions. A
Participant shall be entitled only to the net amount of such deferral or
contribution (as adjusted from time to time pursuant to the terms of the Plan).










































-12-




--------------------------------------------------------------------------------



SECTION 5 NOTIONAL INVESTMENTS
5.1
Investment Funds

The Committee may designate, in its discretion, one or more Investment Funds for
the notional investment of Participants’ Accounts. The Committee, in its
discretion, may from time to time establish new Investment Funds or eliminate
existing Investment Funds. The Investment Funds are for recordkeeping purposes
only and do not allow Participants to direct any Company assets (including, if
applicable, the assets of any trust related to the Plan). Each Participant’s
Accounts shall be adjusted pursuant to the Participant’s notional investment
elections made in accordance with this Section 5, except as otherwise determined
by the Committee in its sole discretion. Effective as of the beginning of
business on January 1, 2009, the Gap Stock Fund shall be frozen and no new
notional investments shall be made to the Gap Stock Fund after December 31,
2008. The Gap Stock Fund shall be discontinued and liquidated as described in
subsection 5.2 of the Plan.
5.2
Investment Fund Elections

A Participant may elect from among the Investment Funds for the notional
investment of his Accounts from time to time in accordance with procedures
established by the Company. The Company, in its discretion, may adopt (and may
modify from time to time) such rules and procedures as it deems necessary or
appropriate to implement the notional investment of the Participant’s Accounts.
Such procedures may differ among Participants or classes of Participants, as
determined by the Company in its discretion. The Company may limit, delay or
restrict the notional investment of certain Participants’ Accounts in accordance
with Committee rules in order to comply with Company policy and applicable law
or to minimize regulated filings and disclosures. Any deferred amounts subject
to a Participant’s investment election that must be so limited, delayed or
restricted under such circumstances may be notionally invested in an Investment
Fund designated by the Committee, or may be credited with earnings at a rate
determined by the Committee, which rate may be zero. A Participant’s notional
investment election shall remain in effect until later changed in accordance
with the rules of the Company. If a Participant does not make a notional
investment election, all deferrals by the Participant and contributions on his
behalf will be deemed to be notionally invested in the Investment Fund
designated by the Committee for such purpose. Notwithstanding the foregoing and
any other provision of the Plan to the contrary, amounts subject to a
Participant’s notional investment election to defer amounts into the Gap Stock
Fund after December 31, 2008 shall be notionally invested in the RiverSource
Cash Management Fund, and shall be credited with notional interest through March
1, 2009. Amounts remaining in the RiverSource Cash Management Fund or any
amounts remaining in the Gap Stock Fund shall be liquidated and automatically
transferred into the American Funds Balanced Fund on or as soon as
administratively feasible after March 2, 2009.
5.3
Investment Fund Transfers

A Participant may elect that all or a part of his notional interest in an
Investment Fund shall be transferred to one or more of the other Investment
Funds. A Participant may make such




-13-




--------------------------------------------------------------------------------



notional Investment Fund transfers in accordance with rules established from
time to time by the Company, and in accordance with subsection 5.2. Effective
January 1, 2009, a Participant shall not be permitted to elect to transfer
additional amounts into the Gap Stock Fund. If a Participant does not make an
election to transfer amounts out of the Gap Stock Fund prior to March 1, 2009,
the Participant’s Accounts invested in the Gap Stock Fund or the RiverSource
Cash Management Fund shall be transferred to the American Funds Balanced Fund on
or as soon as administratively feasible after March 2, 2009.












































-14-




--------------------------------------------------------------------------------



SECTION 6 ACCOUNTING
6.1
Individual Accounts

The Company will maintain in the name of each Participant, as applicable, the
following Accounts, and any subaccounts under such Accounts deemed necessary or
advisable by the Company from time to time:
(a)
Compensation Deferral Account. A Compensation Deferral Account to reflect the
Participant’s Compensation Deferrals and the notional gains, losses, expenses,
appreciation and depreciation attributable thereto.

(b)
Bonus Deferral Account. A Bonus Deferral Account to reflect the Participant’s
Bonus Deferrals, if applicable, and the notional gains, losses, expenses,
appreciation and depreciation attributable thereto.

(c)
Matching Contribution Account. A Matching Contribution Account to reflect the
Matching Contributions credited on behalf of the Participant, if applicable, and
the notional gains, losses, expenses, appreciation and depreciation attributable
thereto.

The Company may establish such rules and procedures relating to the maintenance,
adjustment, and liquidation of Participants’ Accounts, the crediting of
deferrals and contributions and the notional gains, losses, expenses,
appreciation, and depreciation attributable thereto, as it considers necessary
or advisable. In addition to the Accounts described above, the Company may
maintain other Accounts or subaccounts in the names of Participants or otherwise
as the Company considers necessary or desirable.
6.2
Adjustment of Accounts

Pursuant to rules established by the Company and applied on a uniform basis,
Participants’ Accounts will be adjusted on each Accounting Date, except as
provided in Section 9, to reflect the value of the various Investment Funds as
of such date, including adjustments to reflect any deferrals and contributions,
notional transfers between Investment Funds, and notional gains, losses,
expenses, appreciation, or depreciation with respect to such Accounts since the
previous Accounting Date. The “value” of an Investment Fund at any Accounting
Date shall be based on the fair market value of the Investment Fund, as
determined by the Company.
6.3
Accounting Methods

The accounting methods or formulae to be used under the Plan for purposes of
monitoring Participants’ Accounts, including the calculation and crediting of
notional gains, losses, expenses, appreciation, or depreciation, shall be
determined by the Company in its sole discretion. The accounting methods or
formulae selected by the Company may be revised from time to time.






-15-




--------------------------------------------------------------------------------





6.4
Statement of Account

At such times and in such manner as determined by the Company, but at least
annually, each Participant will be furnished with a statement reflecting the
condition of his Accounts.












































-16-




--------------------------------------------------------------------------------



SECTION 7 VESTING
A Participant shall be fully vested at all times in his Compensation Deferral
Account, Bonus Deferral Account (if applicable) and Matching Contribution
Account (if applicable), except as otherwise provided in subsection 4.2 with
respect to Sign-on Bonuses, which are subject to a one-year vesting period.
Neither the Company nor the Employers in any way guarantee the Participant’s
Account balance from loss or depreciation. Notwithstanding any provision of the
Plan to the contrary, the Participant’s Account balance is subject to Section 8.








































-17-




--------------------------------------------------------------------------------



SECTION 8 FUNDING
No Participant or other person shall acquire by reason of the Plan any right in
or title to any assets, funds, or property of the Employers whatsoever,
including, without limiting the generality of the foregoing, any specific funds,
assets, or other property of the Employers. Benefits under the Plan are unfunded
and unsecured. A Participant shall have only an unfunded, unsecured right to the
amounts, if any, payable hereunder to that Participant. The Employers’
obligations under this Plan are not secured or funded in any manner, even if the
Company elects to establish a trust with respect to the Plan. Even though
benefits provided under the Plan are not funded, the Company may establish a
trust to assist in the payment of benefits. All investments under this Plan are
notional and do not obligate the Employers (or their delegatees) to invest the
assets of the Employers or of any such trust in a similar manner.






































-18-




--------------------------------------------------------------------------------



SECTION 9 DISTRIBUTION OF ACCOUNTS
9.1
Distribution of Accounts Prior to Retirement Date

With respect to any Participant who has a Termination Date that precedes his
Retirement date, an amount equal to the Participant’s Accounts (including the
Compensation Deferral Account, the Bonus Deferral Account, the Matching
Contribution Account, and all notional earnings thereon) shall be distributed to
the Participant (or, in the case of the Participant’s death, to the
Participant’s Beneficiary), in the form of a single lump sum payment. Subject to
subsection 9.3 hereof, it is the Company’s intention to distribute a
Participant’s Accounts payable in a lump sum under this subsection 9.1 on the
first day of the fourth month following the Participant’s Termination Date, or,
if calculation of the amount of the payment is not administratively practicable
due to events beyond the control of the Participant or his beneficiary, during
the first calendar year in which the calculation of the amount is
administratively practicable. Notwithstanding any provision of the Plan to the
contrary, for purposes of this Subsection, a Participant’s Accounts shall be
valued as of an Accounting Date as soon as administratively feasible preceding
the date such distribution is made, in accordance with rules established by the
Company.
Notwithstanding the foregoing:
(a)    In-Service Distribution Elections. A Participant who is an Employee may
elect, in accordance with this Subsection, a distribution date for his Bonus
Deferral and Compensation Deferral Accounts that is prior to his Termination
Date (an “in-service distribution”). A Participant’s election of an in-service
distribution date must: (i) be made at the time of his Bonus and Compensation
Deferral election for a Plan Year; (ii) apply only to amounts deferred pursuant
to that election; and (iii) be irrevocable. Effective for each Plan Year
commencing on or after January 1, 2016, a Participant may elect a separate
in-service distribution date with respect to a particular Plan Year’s Bonus
Deferrals than with respect to a particular Plan Year’s Compensation Deferrals.
The applicable in service distribution date must not be earlier than five (5)
years following the later of (i) the Plan Year in which the applicable Bonus
would have been paid absent the deferral and (ii) the Plan Year in which the
applicable Compensation would have been paid absent the deferral, or as further
determined or limited in accordance with rules established by the Committee. In
no event shall a Participant be permitted to elect an in-service distribution of
his Matching Contribution Account.
(b)    Board Compensation Deferrals. A Participant who is a non-employee Board
member may elect, in accordance with Section 4, to elect a distribution date for
his Compensation Deferral Account for any Plan Year that is prior to his
Termination Date. A Participant’s election of a date under this subsection (b)
must: (i) be made at the time of his Compensation Deferral election for a Plan
Year; (ii) apply only to amounts deferred pursuant to that election; and (iii)
be irrevocable. Such in-service distribution date must not be earlier than five
(5) years following the Plan Year in which such Compensation would have been
paid to him absent the deferral, or as further determined or limited in
accordance with rules established by the Company.


-19-




--------------------------------------------------------------------------------





Subject to subsection 9.3 hereof, it is the intention of the company to make
payments pursuant to an in-service distribution election under subparagraphs (a)
or (b) of this subsection 9.1 by the end of the calendar year in which the
payment was elected to be made, or, if calculation of the amount of the payment
is not administratively practicable due to events beyond the control of the
Participant or his beneficiary, during the first calendar year in which the
calculation of the amount is administratively practicable. For purposes of such
payment, the value of the Participant’s Accounts for the applicable Plan Year
shall be determined as of an Accounting Date preceding the date that such
distribution is made, in accordance with rules established by the Company. In
the event a Participant’s Termination Date occurs prior to the date the
Participant had previously elected to have an in-service distribution payment
made to him, such amount shall be paid to the Participant in a single lump sum
in accordance with this subsection 9.1.
9.2
Distribution of Accounts After Retirement Date

A Participant may elect to receive payments from his Accounts in the form of a
single lump sum, as described in Section 9.1, or in annual installments for 5,
10, or 15 years. Such election shall not be effective if the Participant’s
Termination Date occurs before he reaches his Retirement date (age 50). Subject
to subsection 9.3 hereof, it is the Company’s intention to distribute a
Participant’s Accounts payable in a lump sum under this subsection 9.2 on the
first day of the fourth month following the Participant’s Termination Date, or,
if calculation of the amount of the payment is not administratively practicable
due to events beyond the control of the Participant or his beneficiary, during
the first calendar year in which the calculation of the amount is
administratively practicable. To the extent a Participant fails to make an
election, the Participant shall be deemed to have elected to receive his
distribution for that Plan Year in the form of a single lump sum. Effective for
each Plan Year commencing on or after January 1, 2016, a Participant may make a
separate election with respect to his Bonus Deferrals for each Plan Year (as
adjusted for gains and losses thereon) that provides for a different method of
distribution from the method of distribution he elects with respect to his
Compensation Deferrals (as adjusted for gains and losses thereon) for that Plan
Year. The Participant’s Matching Contributions Account attributable to such Plan
Year, if any (as adjusted for gains and losses thereon), shall be distributed in
the same manner as his Compensation Deferral Account for such Plan Year.
(a)
Installment Elections. A Participant will be required to make his distribution
election prior to the commencement of each Plan Year.

(b)
Installment Payments. It is the intention of the Company to make the first
installment payment by the end of the calendar year in which occurs the
Participant’s Retirement Date or death, or, if calculation of the amount of the
payment is not administratively practicable due to events beyond the control of
the Participant or his beneficiary, during the first calendar year in which the
calculation of the amount is administratively practicable. Succeeding payments
shall be made by the end of each succeeding calendar year, or as soon as
administratively feasible for the Company to make such payment. The amount to



-20-




--------------------------------------------------------------------------------



be distributed in each installment payment shall be determined by dividing the
value of the Participant’s Accounts as of an Accounting Date preceding the date
of each distribution by the number of installment payments remaining to be made,
in accordance with rules established by the Company. In the event of the death
of the Participant prior to the full payment of his Accounts, payments will
continue to be made to his Beneficiary in the same manner and at the same time
as would have been payable to the Participant, but substituting the
Participant’s date of death for the Participant’s Retirement Date.
9.3
Key Employees

Notwithstanding anything herein to the contrary, and subject to Code Section
409A, payment shall not be made or commence as a result of the Participant’s
Termination Date to any Participant who is a key employee (defined below) before
the date that is not less than six months after the Participant’s Termination
Date. For this purpose, a key employee includes a “specified employee” (as
defined in Code Section 409A(a)(2)(B)) during the entire 12-month period
determined by the Company ending with the annual date upon which key employees
are identified by the Company, and also including any Employee identified by the
Company in good faith with respect to any distribution as belonging to the group
of identified key employees, to a maximum of 200 such key employees, regardless
of whether such Employee is subsequently determined by the Employer, any
governmental agency, or a court not to be a key employee. In the event amounts
are payable to a key employee in installments in accordance with subsection 9.2,
the first installment shall be delayed by six months, with all other installment
payments payable as originally scheduled. The identification date for
determining key employees shall be each December 31 (and the new key employee
list shall be updated and effective each subsequent April 1).
9.4
Mandatory Cash-Outs of Small Amounts

If the value of a Participant’s total Accounts equals the applicable dollar
amount under Section 402(g) of the Code, or less at his Termination Date (or his
death), or at any time thereafter, the Accounts will be paid to the Participant
(or, in the event of his death, his Beneficiary) in a single lump sum,
notwithstanding any election by the Participant otherwise. Subject to subsection
9.3 hereof, it is the Company’s intention to distribute a Participant’s Accounts
payable in a lump sum under this subsection 9.4 on the first day of the fourth
month following the Participant’s Termination Date, or, if calculation of the
amount of the payment is not administratively practicable due to events beyond
the control of the Participant or his beneficiary, during the first calendar
year in which the calculation of the amount is administratively practicable.
9.5
Designation of Beneficiary

Each Participant from time to time may designate any individual, trust, charity
or other person or persons to whom the value of the Participant’s Accounts will
be paid in the event the Participant dies before receiving the value of all of
his Accounts. A Beneficiary designation must be made in the manner required by
the Company for this purpose. Primary and secondary




-21-




--------------------------------------------------------------------------------



Beneficiaries are permitted. Payments to the Participant’s Beneficiary(ies)
shall be made in accordance with subsection 9.1, 9.2 or 9.4, as applicable,
after the Company has received proper notification of the Participant’s death.
A Beneficiary designation will be effective only when the Beneficiary
designation is filed with the Company while the Participant is alive, and a
subsequent Beneficiary designation will cancel all of the Participant’s
Beneficiary designations previously filed with the Company. Any designation or
revocation of a Beneficiary shall be effective as only if it is received by the
Company. Once received, such designation shall be effective as of the date the
designation was executed, but without prejudice to the Company on account of any
payment made before the change is recorded by the Company. If a Beneficiary dies
before payment of the Participant’s Accounts have been made, the Participant’s
Accounts shall be distributed in accordance with the Participant’s Beneficiary
designation and pursuant to rules established by the Company. If a deceased
Participant failed to designate a Beneficiary, or if the designated Beneficiary
predeceases the Participant, the value of the Participant’s Accounts shall be
payable to the Participant’s Spouse or, if there is none, to the Participant’s
estate, or in accordance with such other equitable procedures as determined by
the Company.
9.6
Reemployment

If a former Participant is rehired by an Employer, the Company or any affiliate
or subsidiary of the Company described in Section 414(b) and (c) of the Code,
regardless of whether he is rehired as an Eligible Individual (with respect to
an Employee Participant), or a former Participant returns to service as a Board
member, any payments being made to such Participant hereunder by virtue of his
previous Termination Date shall continue. If a former Participant is rehired by
the Employer (with respect to an Employee Participant) or returns to service as
a Board member, and in either case any payments to be made to the Participant by
virtue of his previous Termination Date have not been made or commenced, such
Participant shall no longer be entitled to such payments until his subsequent
Termination Date.
9.7
Special Distribution Rules

Except as otherwise provided herein and in Section 12, Account balances of
Participants in this Plan shall not be distributed earlier than the applicable
date or dates described in this Section 9. Notwithstanding the foregoing, in the
case of payments: (i) the deduction for which would be limited or eliminated by
the application of Section 162(m) of the Code; (ii) that would violate
securities or other applicable laws; or (iii) that would violate loan covenants
or other contractual terms to which an Employer is a party, where such a
violation would result in material harm to an Employer; the payment may be
delayed in the discretion of the Company. In the case of a payment described in
(i) above, the payment must be deferred either to a date in the first year in
which the Company reasonably anticipates that a payment of such amount would not
result in a limitation of a deduction with respect to the payment of such amount
under Section 162(m), or the year in which the Participant’s Termination Date
occurs. In the case of a payment described in (ii) or (iii) above, payment will
be made in the first calendar year in which the Company reasonably anticipates
that the payment would not violate loan or other similar contractual terms, the
violation would not result in material harm to an Employer, or the payment


-22-




--------------------------------------------------------------------------------



would not result in a violation of securities or other applicable laws. Payments
intended to pay employment taxes or payments made as a result of income
inclusion of an amount in a Participant’s Accounts as a result of a failure to
satisfy Section 409A of the Code shall be permitted at the Company’s discretion
at any time and to the extent provided in Proposed Treasury Regulations under
Section 409A of the Code and IRS Notice 2005-1, Q&A-15, and any applicable
subsequent guidance. “Employment taxes” shall include Federal Income
Contributions Act (FICA) tax imposed under Sections 3101 and 3121(v)(2) of the
Code on compensation deferred under the Plan (the “FICA Amount”), the income tax
imposed under Section 3401 of the Code on the FICA Amount, and to pay the
additional income tax under Section 3401 of the Code attributable to the
pyramiding Section 3401 wages and taxes.








































-23-




--------------------------------------------------------------------------------



SECTION 10 GENERAL PROVISIONS
10.1
Interests Not Transferable

The interests of persons entitled to benefits under the Plan are not subject to
their debts or other obligations and, except as may be required by the tax
withholding provisions of the Code or any state’s income tax act, may not be
voluntarily or involuntarily sold, transferred, alienated, assigned, or
encumbered. A Participant’s interest in the Plan is not transferable pursuant to
a qualified domestic relations order.
10.2
Employment Rights

The Plan does not constitute a contract of employment, and participation in the
Plan shall not give any Employee the right to be retained in the employ of an
Employer, nor any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the terms of the Plan. The
Employers expressly reserve the right to discharge any Employee at any time.
10.3
Litigation by Participants or Other Persons

If a legal action begun against the Committee (or any member or former member
thereof), an Employer, or any person or persons to whom an Employer or the
Committee has delegated all or part of its duties hereunder, by or on behalf of
any person results adversely to that person, or if a legal action arises because
of conflicting claims to a Participant’s or other person’s benefits, the cost to
the Committee (or any member or former member thereof), the Employers or any
person or persons to whom the Employer or the Committee has delegated all or
part of its duties hereunder of defending the action shall be charged to the
extent permitted by law to the sums, if any, which were involved in the action
or were payable to the Participant or other person concerned.
10.4
Evidence

Evidence required of anyone under the Plan may be by certificate, affidavit,
document, or other information which the person acting on it considers pertinent
and reliable, and signed, made, or presented by the proper party or parties.
10.5
Waiver of Notice

Any notice required under the Plan may be waived by the person entitled to such
notice.
10.6
Controlling Law

Except to the extent superseded by laws of the United States, the laws of the
State of California shall be controlling in all matters relating to the Plan.








-24-




--------------------------------------------------------------------------------





10.7
Statutory References

Any reference in the Plan to a Code section or a section of ERISA, or to a
section of any other Federal law, shall include any comparable section or
sections of any future legislation that amends, supplements, or supersedes that
section.
10.8
Severability

In case any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provision had never been set forth in the Plan.
10.9
Action by the Company, the Employers or the Committee

Any action required or permitted to be taken by the Company or any of the
Employers under the Plan shall be by resolution of its board of directors, by
resolution or other action of a duly authorized committee of its board of
directors, or by action of a person or persons authorized by resolution of its
board of directors or such committee. Any action required or permitted to be
taken by the Committee under the Plan shall be by resolution or other action of
the Committee or by a person or persons duly authorized by the Committee.
10.10
Headings and Captions

The headings and captions contained in this Plan are inserted only as a matter
of convenience and for reference, and in no way define, limit, enlarge, or
describe the scope or intent of the Plan, nor in any way shall affect the
construction of any provision of the Plan.
10.11
Gender and Number

Where the context permits, words in the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural, and the
plural shall include the singular.
10.12
Examination of Documents

Copies of the Plan and any amendments thereto are on file at the office of the
Company where they may be examined by any Participant or other person entitled
to benefits under the Plan during normal business hours.
10.13
Elections

Each election or request required or permitted to be made by a Participant (or a
Participant’s Spouse or Beneficiary) shall be made in accordance with the rules
and procedures established by the Company and shall be effective as determined
by the Company. The Company’s rules and procedures may address, among other
things, the method and timing of any elections or requests required or permitted
to be made by a Participant (or a Participant’s Spouse or Beneficiary).


-25-




--------------------------------------------------------------------------------





10.14
Manner of Delivery

Each notice or statement provided to a Participant shall be delivered in any
manner established by the Company and in accordance with applicable law,
including, but not limited to, electronic delivery.
10.15
Facility of Payment

When a person entitled to benefits under the Plan is a minor, under legal
disability, or, in the Company’s opinion, is in any way incapacitated so as to
be unable to manage his financial affairs, the Company may cause the benefits to
be paid to such person’s guardian or legal representative. If no guardian or
legal representative has been appointed, or if the Company so determines in its
sole discretion, payment may be made to any person as custodian for such
individual under the California Uniform Transfers to Minors Act or other
applicable state law, or to the legal representative of such person for such
person’s benefit, or the Company may direct the application of such benefits for
the benefit of such person. Any payment made in accordance with the preceding
sentence shall be a full and complete discharge of any liability for such
payment under the Plan.
10.16
Missing Persons

The Employers and the Company shall not be required to search for or locate a
Participant, Spouse, or Beneficiary. Each Participant, Spouse, and Beneficiary
must file with the Company, from time to time, in writing the Participant’s,
Spouse’s, or Beneficiary’s post office address and each change of post office
address. Any communication, statement, or notice addressed to a Participant,
Spouse, or Beneficiary at the last post office address filed with the Company,
or if no address is filed with the Company, then in the case of a Participant,
at the Participant’s last post office address as shown on the Employer’s
records, shall be considered a notification for purposes of the Plan and shall
be binding on the Participant and the Participant’s Spouse and Beneficiary for
all purposes of the Plan.
If the Company is unable to locate the Participant, Spouse, or Beneficiary to
whom a Participant’s Accounts are payable, the Participant’s Accounts shall be
frozen as of the date on which distribution would have been completed under the
terms of the Plan, and no further notional investment returns shall be credited
thereto.
If a Participant whose Accounts were frozen (or his Beneficiary) files a claim
for distribution of the Accounts within 7 years after the date the Accounts are
frozen, and if the Company determines that such claim is valid, then the frozen
balance shall be paid by the Company to the Participant or Beneficiary in a lump
sum cash payment as soon as practicable thereafter. If the Company notifies a
Participant, Spouse, or Beneficiary of the provisions of this Subsection, and
the Participant, Spouse, or Beneficiary fails to claim the Participant’s,
Spouse’s, or Beneficiary’s benefits or make such person’s whereabouts known to
the Company within 7 years after the date the Accounts are frozen, the benefits
of the Participant, Spouse, or Beneficiary may be disposed of, to the extent
permitted by applicable law, by one or more of the following methods:


-26-




--------------------------------------------------------------------------------





(a)
By retaining such benefits in the Plan.

(b)
By paying such benefits to a court of competent jurisdiction for judicial
determination of the right thereto.

(c)
By forfeiting such benefits in accordance with procedures established by the
Company. If a Participant, Spouse, or Beneficiary is subsequently located, such
benefits shall be restored (without adjustment) to the Participant, Spouse, or
Beneficiary under the Plan.

(d)
By any equitable manner permitted by law under rules adopted by the Company.

10.17
Recovery of Benefits

In the event a Participant, Spouse, or Beneficiary receives a benefit payment
from the Plan that is in excess of the benefit payment that should have been
made to such Participant, Spouse, or Beneficiary, or in the event a person other
than a Participant, Spouse, or Beneficiary receives an erroneous payment from
the Plan, the Company shall have the right, on behalf of the Plan, to recover
the amount of the excess or erroneous payment from the recipient. To the extent
permitted under applicable law, the Company may, at its option, deduct the
amount of such excess or erroneous payment from any future benefits payable to
the applicable Participant, Spouse, or Beneficiary.
10.18
Effect on Other Benefits

Except as otherwise specifically provided under the terms of any other employee
benefit plan of the Company, a Participant’s participation in this Plan shall
not affect the benefits provided under such other employee benefit plan.
10.19
Tax and Legal Effects

The Employers, the Committee, and their representatives and delegatees do not in
any way guarantee the tax treatment of benefits for any Participant, Spouse, or
Beneficiary, and the Employers, the Committee, and their representatives and
delegatees do not in any way guarantee or assume any responsibility or liability
for the legal, tax, or other implications or effects of the Plan. In the event
of any legal, tax, or other change that may affect the Plan, the Company may, in
its sole discretion, take any actions it deems necessary or desirable as a
result of such change.












-27-




--------------------------------------------------------------------------------



SECTION 11 PLAN ADMINISTRATION
11.1
Establishment of Committee

The Plan shall be administered by the Company. A Committee established by the
Company, which as of May 8, 2006 is the US Savings Plan Investment Committee,
shall be responsible for the duties described in subsection 11.2 below.
11.2
Committee General Powers, Rights, and Duties

Except as otherwise specifically provided herein, and in addition to the powers,
rights and duties specifically given to the Committee elsewhere in the Plan or
otherwise delegated to the Committee by the Company or the Compensation and
Management Development Committee, the Committee shall have the full power and
authority for the establishment of an investment policy for the Plan, and the
selection, monitoring, and termination of notional investment options for the
Plan, and such other powers, rights and duties as may be described from time to
time in the Committee’s Charter. Except as otherwise specifically provided
herein, and in addition to the powers, rights and duties specifically given to
the Company elsewhere in the Plan, the Company shall have the following powers,
rights and duties, which shall be exercisable in the sole discretion of the
Company:
(a)
To adopt such rules, procedures, and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan and to change, alter, or amend such rules, procedures,
and regulations;

(b)
To construe and interpret the provisions of the Plan and make factual
determinations thereunder;

(c)
To determine all questions arising in the administration of the Plan, including
the power to determine the rights or eligibility of Employees or Participants or
any other persons, and the amounts of their benefits (if any) under the Plan,
and to remedy ambiguities, inconsistencies, or omissions, and any such
determination shall be binding on all parties;

(d)
To employ and suitably compensate such agents, attorneys, accountants,
actuaries, recordkeepers, or other persons (who also may be employed by the
Company) to render advice and perform other services as the Company may deem
necessary to carry out its powers, rights, and duties;

(e)
To the extent applicable, to direct payments or distributions in accordance with
the provisions of the Plan;

(f)
To furnish the Employers with such information as may be required by them for
tax or other purposes in connection with the Plan;







-28-




--------------------------------------------------------------------------------





(g)
To communicate the Plan and its requirements to Participants;

(h)
To take such actions as the Company may deem necessary or advisable to correct
any errors in the operation of the Plan; and

(i)
To take such other actions as the Company may deem necessary for the proper
administration and operation of the Plan in accordance with its terms.

11.3
Interested Committee Member

No member of the Committee who is also an Employee of an Employer shall be
excluded from participating in the Plan if otherwise eligible. If a member of
the Committee (or one of its delegatees or designees) also is a Participant in
the Plan, he may not decide or determine any matter or question concerning
distributions of any kind to be made to him or her or the nature or mode of
settlement of his benefits unless such decision or determination could be made
by him or her under the Plan if he were not serving on the Committee.
11.4
Compensation and Expenses

Unless paid by an Employer, all reasonable costs, charges, and expenses incurred
in the administration of this Plan, including expenses incurred by the
Committee, compensation to an investment manager, and any compensation to
agents, attorneys, actuaries, accountants, recordkeepers, and other persons
performing services on behalf of this Plan or for the Committee, may be drawn
from (a) Participants’ Accounts, in the form of a flat fee or a percentage of
the value of each Account, (b) notional earnings or gains in each Investment
Fund, or (c) an account maintained under a trust related to the Plan (if any).
11.5
Information Required by Company

Each person entitled to benefits under the Plan must file with the Company from
time to time in writing such person’s mailing address and each change of mailing
address. Any communication, statement, or notice addressed to any person at the
last mailing address filed with the Company will be binding upon such person for
all purposes of the Plan. Each person entitled to benefits under the Plan also
shall furnish the Company with such documents, evidence, data, or information as
the Company considers necessary or desirable for the purposes of administering
the Plan. The Employers shall furnish the Company with such data and information
as the Company may deem necessary or desirable in order to administer the Plan.
The records of the Employers as to an Employee’s or Participant’s period of
employment or membership on the Board, termination of employment or membership
and the reason therefor, leave of absence, reemployment, and Compensation will
be conclusive on all persons unless determined to the Company’s satisfaction to
be incorrect.






-29-




--------------------------------------------------------------------------------





11.6
Uniform Application of Rules

The Company shall administer the Plan on a reasonable basis. Any rules,
procedures, or regulations established by the Company shall be applied uniformly
to all persons similarly situated.
11.7
Review of Benefit Determinations

Claims for benefits under the Plan shall be administered in accordance with
Section 503 of ERISA, the regulations thereunder, and such reasonable claims
procedures as may be established by the Company. The Plan shall provide adequate
notice to any Participant, Spouse, Beneficiary, or other claimant whose claim
for benefits under the Plan has been denied, setting forth the reasons for such
denial, and shall afford such claimant a reasonable opportunity for a full and
fair review. After exhaustion of the Plan’s claim procedures, any further legal
action taken against the Plan or its fiduciaries by the Participant, Spouse, or
Beneficiary (or other claimant) for benefits under the Plan must be filed in a
court of law no later than 120 days after the Company’s final decision regarding
the claim. No action at law or in equity shall be brought to recover benefits
under this Plan until the appeal rights herein provided have been exercised and
the Plan benefits requested in such appeal have been denied in whole or in part.
All decisions and communications to Participants, Spouses, Beneficiaries, or
other persons regarding a claim for benefits under the Plan shall be held
strictly confidential by the Participant, Spouse, or Beneficiary (or other
claimant), and the Company, the Employers, and their agents.
11.8
Company’s Decision Final

Benefits under the Plan will be paid only if the Company decides in its sole
discretion that a Participant or Beneficiary (or other claimant) is entitled to
them. Subject to applicable law, any interpretation of the provisions of the
Plan and any decisions on any matter within the discretion of the Company made
by the Company or its delegate in good faith shall be binding on all persons. A
misstatement or other mistake of fact shall be corrected when it becomes known
and the Company shall make such adjustment on account thereof as it considers
equitable and practicable.


















-30-




--------------------------------------------------------------------------------



SECTION 12 AMENDMENT AND TERMINATION
While the Company expects and intends to continue the Plan, the Company reserves
the right to amend the Plan at any time and for any reason, including the right
to amend this Section 12 and the Plan termination rules herein; provided,
however, that each Participant will be entitled to the amount credited to his
Accounts immediately prior to such amendment . The Company’s power to amend the
Plan includes (without limitation) the power to change the Plan provisions
regarding eligibility, contributions, notional investments, vesting, and
distribution forms, and timing of payments, including changes applicable to
benefits accrued prior to the effective date of any such amendment; provided,
however, that amendments to the Plan (other than amendments relating to Plan
termination) shall not cause the Plan to provide for acceleration of
distributions in violation of Section 409A of the Code and applicable
regulations thereunder
The Company reserves the right to terminate the Plan at any time and for any
reason; provided, however, that each Participant will be entitled to the amount
credited to his Accounts immediately prior to such termination (but such
Accounts shall not be adjusted for future notional income, losses, expenses,
appreciation and depreciation).
In the event that the Plan is terminated pursuant to this Section 12, the
balances in affected Participants’ Accounts shall be distributed at the time and
in the manner set forth in Section 9. Notwithstanding the foregoing, the Company
reserves the right to make all such distributions within the second twelve-month
period commencing with the date of termination of the Plan; provided, however,
that no such distribution will be made during the first twelve-month period
following such date of Plan termination other than those that would otherwise be
payable under Section 9 absent the termination of the Plan.
IN WITNESS WHEREOF, the Company has signed this Plan document, as amended and
restated effective as of November 17, 2015
The GAP, Inc




By:    /s/ Gregory B. Holmes            
Gregory B. Holmes


Title: Vice President, Global Human Resources














-31-




--------------------------------------------------------------------------------



APPENDIX A
Merger of
The Gap, Inc. Executive Deferred Compensation Plan
into
Gap Inc. Deferred Compensation Plan
(prior to June 30, 2009, known as the Gap Inc. Supplemental Deferred
Compensation Plan)




A-1.    Introduction. The Gap, Inc. (the “Company”) maintains The Gap, Inc.
Executive Deferred Compensation Plan (the “EDCP”) for the benefit of certain of
its eligible employees. As of the close of business on June 30, 2009 (the
“Merger Date”), the EDCP shall be merged into and continued in the form of this
Plan.
A-2.    Purpose. The purpose of this Appendix A is to set forth special
provisions which will apply under the Plan on and after June 30, 2009 to reflect
the merger and resulting transfer of notional accounts of participants in the
EDCP into the Plan on the Merger Date. The Plan is designed to comply with the
American Jobs Creation Act of 2004, as amended (the “Jobs Act”), and section
409A of the Code. The Plan is intended to conform to the requirements of the
Jobs Act and section 409A of the Code, and final Treasury Regulations issued
thereunder, with respect to Non-Grandfathered amounts under the Plan. It is
intended that the provisions of the Plan relating to the amounts merged into the
Plan from the EDCP be interpreted for periods prior to January 1, 2009 according
to a good faith interpretation of the Jobs Act and section 409A of the Code, and
consistent with published guidance thereunder, including, without limitation,
IRS Notice 2005-1 and the proposed and final Treasury Regulations under section
409A of the Code. Treatment of amounts deferred under the Plan pursuant to and
in accordance with any transition rules provided under all IRS published
guidance and other applicable authorities in connection with the Jobs Act or
section 409A of the Code, shall be expressly authorized hereunder and shall be
administered in accordance with procedures established by the Company. In the
event of any inconsistency between the terms of the Plan and the Jobs Act or
section 409A of the Code with respect to Non-Grandfathered amounts, the terms of
the Jobs Act and section 409A of the Code shall prevail and govern.
“Grandfathered Amounts” shall mean the portion of the participant’s account
balance under the EDCP as of December 31, 2004, the right to which was earned
and vested (within the meaning of Treasury Regulation §1.409A-6(a)(2)) as of
December 31, 2004, plus the right to future contributions to the account the
right to which was earned and vested (within the meaning of Treasury Regulation.
§1.409A-6(a)(2)) as of December 31, 2004, to the extent such contributions are
actually made, each determined by reference to the terms of the EDCP in effect
as of October 3, 2004, but only to the extent such EDCP terms have not been
materially modified (within the meaning of Treasury Regulation §1.409A-6(a)(4))
after October 3, 2004. Grandfathered Amounts shall include any earnings (within
the meaning of Treasury Regulation. §1.409A-1(o)) attributable thereto.
“Non-Grandfathered Amounts” shall mean the Participant’s Account balance under
the Plan less any portion of the Participant’s Account balance under the Plan
constituting Grandfathered Amounts.






-32-




--------------------------------------------------------------------------------





A-3.    Participation in the Plan. Each employee of the Company who, immediately
prior to the Merger Date, was a participant with an account under the EDCP (an
“Appendix A Participant”) became a Participant with an Account under the Plan
effective as of the Merger Date, in accordance with the provisions of the Plan,
as described in paragraph A-4 below.
A-4.    Prior Accounts. Notional amounts credited to the notional accounts
maintained under the EDCP for Appendix A Participants, as adjusted as of the
Merger Date in accordance with the terms of the EDCP ( the “Prior Accounts”),
will be credited to this Plan as of the Merger Date, and shall be notionally
invested in the corresponding Investment Funds under this Plan to the extent
determined by the Investment Committee and, at the discretion of the Investment
Committee, as directed by the Appendix A Participant. Notwithstanding the
foregoing, “Grandfathered Amounts” shall be held in separate “Grandfathered
Accounts” and subaccounts to the extent deemed necessary and desirable by the
Company.
A-5.    Termination Date. The Termination Date with respect to an Appendix A
Participant applicable to an Appendix A Participant’s Grandfathered Amounts
shall be the date on which the Appendix A Participant ceases to perform services
with the Company and any affiliate.
A-6.    Former Participants. Former participants in the EDCP who terminated
employment prior to the Merger Date but have not received payment in full of
their vested Prior Account balances by that date shall have their remaining
Prior Account balances maintained under the Plan. Such former participants in
the EDCP with Prior Account balances under the Plan (or, in case of their death,
their beneficiaries) may direct the notional investment of their Accounts
pursuant to the provisions of the Plan until such Accounts are paid out in full
and only for this purpose shall be treated as a “Participant” or a
“Beneficiary”, as the case may be, under the Plan. Until payment in full is
made, the Prior Account balances shall be adjusted pursuant to the terms of the
Plan.
A-7.    Manner of Distribution. The elections made by participants under the
EDCP with respect to the manner of distribution of their Prior Account balances,
plus notional appreciation, income, and earnings and minus notional depreciation
and losses thereon (“Adjusted Prior Account Balances”) shall continue to apply
to Adjusted Prior Account Balances of Appendix A Participants under this Plan on
and after the Merger Date. Upon the Participant’s Termination date, the unvested
portion of such Account shall be permanently forfeited.
A-8.    In-Service Withdrawals. With respect to Grandfathered Amounts, the
Company, in its sole discretion and notwithstanding any contrary provision of
the Plan, may determine that all or part of the Appendix A Participant’s vested
Prior Account shall be paid to him or her immediately as an in-service
withdrawal; provided, however, that an amount equal to ten percent of the total
amount of the in-service withdrawal shall be withheld by the Company and
permanently forfeited. Appendix A Participants shall be limited to one
in-service withdrawal per Plan Year.
A-9.    Timing of Distributions. Adjusted Prior Account Balances of Appendix A
Participants shall be distributed pursuant to the terms of this Plan.
Notwithstanding the




-33-




--------------------------------------------------------------------------------



foregoing, with respect to Grandfathered Amounts, distributions shall be made as
soon as practicable following an Appendix A Participant’s Termination Date.
Installment payments shall be made as soon as practicable following an Appendix
A Participant’s Retirement date (age 50) or death, with respect to Grandfathered
Amounts. Payments made pursuant to an in-service distribution election with
respect to Grandfathered Amounts shall be made on or before the last working day
of April of the plan year in which such payment was elected to be made. Within
the specific time periods described in this Appendix A, the Company shall have
sole discretion to determine the specific timing of the payment of any
Grandfathered Amounts under the Plan. The provisions of subsection 5.4 of the
Plan shall apply only to Non-Grandfathered Amounts for Appendix A Participants.
A-10.    Use of Terms. Terms used in this Appendix A with respect to the Plan
shall, unless defined in this Appendix A, have the meanings of those terms as
defined in the Plan. All of the terms and provisions of the Plan shall apply to
this Appendix A.




































-34-


